                                                                 JS-6
 1

 2
                                                                 3/24/2020
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11 VALERIA GUERRERO-                        Case No. 5:16-cv-01422 JAK (AFMx)
   HERNANDEZ, on behalf of herself, all
12 others similarly situated,               JUDGMENT
13               Plaintiff,
14         v.
15 OZBURN-HESSEY LOGISTICS,
     LLC, a Tennessee limited liability
16 corporation; and DOES 1-50, inclusive,

17               Defendants.
18

19

20

21

22

23

24

25

26

27

28
 1         Because the Motion for Final Approval of the Class Action Settlement (Dkt.
 2   93) in this action has been granted, IT IS HEREBY ORDERED, ADJUDGED,
 3   AND DECREED THAT:
 4         1.     This Action is dismissed with prejudice. However, the Court reserves
 5   exclusive and continuing jurisdiction over the Action, Plaintiff Valeria Guerrero-
 6   Hernandez (“Class Representative”), the Class and the Defendant for the purposes of
 7   resolving disputes over the implementation, enforcement, construction, and
 8   interpretation of the settlement of the Action.
 9         2.     Upon entry of this Judgment, the claims in this Action of each member
10   of the Class against the Defendant, and against any and all of the other released
11   parties are fully, finally, and forever released, relinquished, and discharged.
12         3.     Upon entry of this Judgment, the Class Representative is forever barred
13   and enjoined from prosecuting the any claims covered by the general release against
14   Defendant and against any of the other released parties.
15         4.     Upon entry of this Judgment, all obligations of the Defendant to the
16   Class are fully enforceable.
17

18

19   Dated: March 24, 2020            _________________________________
                                           John A. Kronstadt
20                                         United States District Judge
21

22

23

24

25

26

27

28


                                                 1              Case No. 5:16-cv-01422 JAK (AFMx)
